Name: Council Regulation ( EEC ) No 3910/91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt ( 1992 )
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 91 Official Journal of the European Communities No L 372 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3910 /91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria , Morocco, Tunisia or Egypt ( 1992 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreements between the European Economic Community of the one part and the People's Democratic Republic of Algeria (*), the Kingdom of Morocco (2 ), the Republic of Tunisia ( 3 ) and the Arab Republic of Egypt ( 4 ) of the other part , as supplemented by the additional Protocols thereto ( 5 ) ( 6 ) ( 7 ) ( 8 ), provide for the opening by the Community of Community tariff quotas for:  39 000 tonnes and 98 000 tonnes of new potatoes falling within CN code ex 0701 90 51 originating in Morocco and Egypt respectively (1 January to 31 March),  10 100 tonnes and 4 200 tonnes of onions , fresh or chilled , falling within CN codes ex 0703 10 11 , ex 0703 10 19 and ex 0709 90 09 originating in Egypt (1 February to 15 May), and Morocco ( 15 February to 15 May),  6 400 tonnes of beans, fresh or chilled falling within CN code ex 0708 20 10 originating in Egypt (1 November to 30 April),  4 900 tonnes of onions falling within CN code 0712 20 00 , originating in Egypt ,  110 000 tonnes of fresh mandarins ( including tangerines and satsumas), Clementines , wilkings and similar citrus hybrids falling within CN code ex 0805 20 originating in Morocco (1 July to 30 June),  8 700 tonnes of peas and immature beans of the species Phaseolus spp . in pod, prepared or preserved , falling within CN codes 2004 90 50 , 2005 40 00 and 2005 59 00 , originating in Morocco ,  8 250 tonnes and 4 300 tonnes of apricot pulp falling within CN code ex 2008 50 91 , originating in Morocco and Tunisia respectively ,  15 000 tonnes of orange juice , falling within CN codes 2009 11 11 , 2009 11 19 , 2009 11 91 , 2009 11 99 , 2009 19 11 , 2009 19 19 , 2009 19 91 and 2009 19 99 , originating in Morocco , of which not more than 4 500 tonnes may be imported in packings of a capacity of two litres or less , and ,  200 000 hectolitres , 50 000 hectolitres and 50 000 hectolitres of certain wines of designated origin , in containers holding two litres or less , falling within CN codes ex 2204 21 25 , ex 2204 21 29 , ex 2204 21 35 . and ex 2204 21 39 , originating respectively in Algeria , Morocco and Tunisia ; Whereas , however , the Cooperation Agreement with the Republic of Tunisia provides that certain prepared and preseved sardines falling within CN code ex 1604 13 10 or ex 1604 20 50 originating in Tunisia may be imported into the Community free of duty; whereas the detailed arrangements must be fixed by an exchange of letters between the Community and Tunisia ; whereas , since that exchange of letters has not yet taken place, the Community arrangements which applied in 1991 should be renewed until 31 December 1992; whereas as duty-free Community tariff quota of 100 tonnes should therefore the opened ; Whereas , for fresh or chilled beans originating in Egypt and during the period 1 November to 31 December 1991 and for minneolas originating in Morocco and during the period 1 July to 31 December 1991 , these third countries benefit from lower customs duty than Spain and Portugal ; whereas the quotas in questions should be opened for the periods , respectively from 1 January to 30 April 1992 and 1 January to 30 June 1992; Whereas to take accont of the seasonal nature of imports of these products the volumes of these quotas should be fixed in relation to the traditional average of importations made during the periods in question , that is , respectively , at 3 534 tonnes and 4 500 tonnes; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 74 , 243 and 268 of the Act of Accession of Spain and Portugal ; whereas , however, for wines of designated origin , duty-free entry is provided for in the relevant additional protocols; (') OJ No L 263 , 27 . 9 . 1978 , p . 2 . ( 2 ) OJ No L 264, 27 . 9 . 1978 , p . 2 . ( 3 ) OJ No L 265 , 27 . 9 . 1978 , p . 2 . ( 4 ) OJ No L 266 , 27 . 9 . 1978 , p . 2 . ( 5 ) OJ No L 297 , 21 . 10 . 1987 , p . 2 . ( 6 ) OJ No L 224 , 13 . 8 . 1988 , p . 17 . ( 7 ) OJ No L 297, 21 . 10 . 1987 , p . 36 . ( 8 ) OJ No L 297, 21 . 10 . 1987, p . 11 . No L 372 / 2 Official Journal of the European Communities 31 . 12 . 91 annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 ( 6 ); Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the - quotas are exhaused ; whereas the necessary measures should be taken to provide for the effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they may need , corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of these quotas may be carried out by any of its members , Whereas within the limit of these tariff quotas , Spain and Portugal are to apply customs duties calculated in accordance withe the relevant provisions of Council Regulation (EEC) No 3189 / 88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco (*) and Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt and Tunisia on the other ( 2 ); whereas the Community tariff quotas in question should therefore be opened for 1992; Whereas by Commission Regulation (EEC) No 2573 / 90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal ( 3 ) of the products listed in Annex II to the Treaty, the said duties shall be totally suspended when they reach a level of 2 % or less ; whereas the same rates of duties should be applied to imports of these product originating in Morocco , Tunisia and Egypt ; Whereas the wines of designated origin in question are subject to compliance with the free-at-frontier reference price; whereas , in order that such wine may benefit from this tariff quota , Article 54 of Regulation (EEC) No 822/ 87 ( 4 ), as last amended by Regulation (EEC) No 1325 / 90 ( 5 ), must be complied with ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the wine must be put up in containers holding two litres or less ; whereas the wine must be accompanied either by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement or , by way of derogation , by a document VI 1 or a VI 2 extract 1 . The customs duties applicable to imports into the Community of the products listed below originating in Algeria , Morocco , Tunisia or Egypt shall be suspended at the levels , during the periods and within the limits of the Community tariff quotas shown below: Order No CN code ( a ) (b ) Description Origin Quota volume (in tonnes) Rate of (duty % ) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 09.1115 09.1705 ex 0701 90 51 New potatoes , from 1 January to 31 March 1992 Morocco Egypt 39 000 98 000 0 0 09.1703 09.1127 ex 0703 10 111 ex 0703 10 19 J ex 0709 90 90 Onions , including wild onions of the species Muscari comosum, fresh or chilled , from 1 February to 15 May 1992 for Egypt and from 15 February to 15 May 1992 for Morocco Egypt Morocco 10 100 hi 4 200 hi 4,3 4,8 09.1709 ex 0708 20 10 Beans (Phaseolus spp.), fresh or chilled , from 1 January to 30 April 1992 Egypt 3 534 hi 4,7 Min. ECU 0,7/ 100 kg netto 09.1701 0712 20 00 Dried onions , whole , cut or sliced , either ground or powdered , but not further prepared , from 1 January to 31 December 1992 Egypt 4 900 hi 0 (') OJ No L 287, 20 . 10 . 1988 , p. 1 . ( 2 ) OJ No L 250, 1 . 9 . 1987 , p. 1 . ( 3 ) OJ No L 243 , 6 . 9 . 1990 , p. 19 . ( 4 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 5 ) OJ No L 132 , 23 . 5 . 1990, p. 19 . ( «) OJ No L 343 , 20 . 12 . 1985 , p. 20 . 31 . 12 . 91 Official Journal of the European Communities No L 372/ 3 ( 1 ) m ( 3 ) (4 ) (5 ) ( 6 ) 09.1125 ex 0805 20 90 Minneolas fresh , from 1 January to 30 June 1992 Morocco 4 500 0 09.1201 ex 1604 13 10 ex 1604 20 50 Prepared or preserved sardines of the species Sardina pilchardus, from 1 January to 31 December 1992 Tunisia 100 free 09.1119 2004 90 50 2005 40 00 2005 59 00 Peas (Pisum sativum) and immature beans of the species Phaseolus spp. in pod , prepared or preserved otherwise than by vinegar or acetic acid , whether or not frozen , from 1 January to 31 December 1992 Morocco 8 700 3 09.1105 09.1203 ex 2008 50 91 Apricot pulp , not containing added spirit or sugar , in immediate packings of a net content of 4,5 kg or more , from 1 January to 31 December 1992 Morocco Tunisia 8 250 4 300 2,1 2,1 09.1123 2009 11 11 2009 11 19 Orange juice , from 1 January to 31 December 1992 Morocco N 15 000 5,2 + AGR 5,2 2009 11 91Il\\\ 2,3 + AGR \ 2009 11 99 I Il 2,3 2009 19 11 li\ 5,2 + AGR 2009 19 19 l l 5,2 2009 19 91IIII\ 2,3 + AGR 2009 19 99 \ 2,3 Of which : 09.1124 ex 2009 11 11 ex 2009 11 19 ex 2009 11 91 Orange juice imported in packings of a capacity of two litres or less , from 1 January to 31 December 1992 Morocco 4 500 5,2 + AGR 5.2 2.3 + AGR ex 2009 11 99 \ \ 2,3 ex 2009 19 11 I \ 5,2 + AGR \ ex 2009 19 19 \ \ 5,2 ex 2009 19 91 \ Ill 2,3 + AGR ex 2009 19 99 2,3 09.1001 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 Wines entitled to one of the following designations of origin : Algeria 200 000 hi free ex 2204 21 39 AÃ ¯n Besem-Bouira , Medea , Coteaux du Zaccar , Dahra , Coteaux de Mascara , Monts du Tessalah , Coteaux des Tlemcen, of an actual alcoholic strength by volume not exceeding 15 % vol , in containers holding two litres or less , from 1 January to 31 December 1992 09.1107 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wines entitled to one of the following designations of origin: Berkane, Sais , Beni M'Tir, Guerrouane , Zemmour, Zennata , of an actual alcoholic strength not exceeding 15 % vol , in containers holding two litres or less , from 1 January to 31 December 1992 Morocco 50 000 hi free 09.1205 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 Wines entitled to one of the following designations of origin: Tunisia 50 000 hi free ex 2204 21 39 Coteaux de Teboura , Coteaux d'Utique , Sidi-Salem, Kelibia , Thibar , Mornag , Grand cru Mornag , of an actual alcoholic strength of 15% vol or less and in containers holding two litres or less , from 1 January to 31 December 1992 ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products it to be considered as having no more than indicative value, the preferential scheme being determined , within the context of this table by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together . (b) Taric codes appear in Annex II . No L 372 /4 Official Journal of the European Communities 31 . 12 . 91 The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Regulations (EEC) No 2573 / 87 and (EEC) No 3189 / 88 . 2 . Importations of the wine in question shall be subject to the free-at-frontier price . It shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822 / 87 is adhered to . 3 . Each wine , of designated origin in question when imported , shall be accompanied either by a certificate of designation of origin , issued by the relevant Algerian /Moroccan /Tunisian authority or, by way of derogation , by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/ 85 , in accordance with the model annexed to this Regulation . Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits . Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . Article 6 This Regulation shall enter into force on 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT ANNEX I 1 . Exporter Exportateur : 2 . Number  NumÃ ©ro : 00000 3. (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la dÃ ©no ­ mination d'origine) 4. Consignee  Destinataire : 5. CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6 Means of transport Moyen de transport : 7 . (Designation of origin  Nom de la dÃ ©nomination d'origine) 8. Place of unloading Lieu de dÃ ©chargement : 9. Marks and numbers, number 10. and kind of packages Marques et numÃ ©ros, nombre et nature des colis : Gross weight Poids brut Litres Litres 12. Litres (in words) Litres (en lettres) : 13. Certificate of the issuing authority  Visa de l'organisme Ã ©metteur : 14 . Customs stamp Visa de la douane : (See the translation under No 15  Voir traduction au n ® 15) 15. We hereby certify that thewine described in this certificate is wine produced within the wine district of and is considered by Algerian/Morrocan/Tunisian legislation as entitled to the designation of origin . The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi algÃ ©rienne/marocaine/tunisienne comme ayant droit Ã la dÃ ©nomination d'origine. L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. 16. ' (') Space reserved for additional details given in the exporting country. C) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. 31 . 12 . 91 No L 372 /7Official Journal of the European Communities ANNEX II Tanc codes Order No CN code Taric code 09.1201 ex 1604 13 10 ex 1604 20 50 1604 13 10 M0 1604 20 50 * 11 09.1105 09.1203 ex 2008 50 91 2008 50 91 "" 20 Order No CN code Taric code 09.1115 ex 0701 90 51 0701 90 51 * 10 09.1705 0701 90 51 * 20 09.1703 ex 0703 1011 0703 10 11 * 10 \ \\ 0703 10 11 * 20 \ 0703 10 11 * 30 ex 0703 10 19 0703 10 19 * 91 1 ll 0703 10 19*92 0703 10 19*93 \ ex 0709 90 90 0709 90 90 * 51 0709 90 90 * 52 l 0709 90 90 * 53 0709 90 90 * 54 09.1127 ex 0703 10 11 0703 10 11*20 0703 10 11*30 ex 0703 10 19 0703 10 19*92 0703 10 19*93 ex 0709 90 90 0709 90 90*52 0709 90 90 * 53 0709 90 90 * 54 09.1709 ex 0708 20 10 0708 20 10 * 41 0708 20 10*49 09.1125 ex 0805 20 10 0805 20 10 * 31 0805 20 10*33 ex 0805 20 30 0805 20 30*31 0805 20 30 * 33 ex 0805 20 50 0805 20 50*31 0805 20 50*33 ex 0805 20 70 0805 20 70*31 0805 20 70 * 33 ex 0805 20 90 0805 20 90*51 0805 20 90 * 53 09.1125 ex 0805 20 90 0805 20 90*11 0805 20 90 * 15 \ 0805 20 90*16 0805 20 90 * 17 0805 20 90*18 09.1124 ex 2009 11 11 2009 11 11 * 10 ex 2009 11 19 2009 11 19*10 ex 2009 11 91 2009 11 91 * 10 ex 2009 11 99 2009 11 99*10 ll 2009 11 99*91 \ ex 2009 19 11 2009 19 11 * 10 ex 2009 19 19 2009 19 19*10 ex 2009 19 91 2009 19 91 * 10 I ex 2009 19 99 2009 19 99*10 09.1001 ex 2204 21 25 2204 21 25*92 ex 2204 21 29 2204 21 29*91 ex 2204 21 35 2204 21 35 * 92 I ex 2204 21 39 2204 21 39*91 09.1107 ex 2204 21 25 2204 21 25 * 91 ex 2204 21 29 2204 21 29*92 I ex 2204 21 35 2204 21 35*91 ex 2204 21 39 2204 21 39 * 92 09.1205 ex 2204 21 25 2204 21 25*93 ex 2204 21 29 2204 21 29*93 I ex 2204 21 35 2204 21 35*93 ex 2204 21 39 2204 21 39*93 09.1003 ex 2204 21 29 2204 21 29 * 95 09.1129 2204 21 29*96 09.1209 ex 2204 21 39 2204 21 39*94 2204 21 39*95 \ 2204 21 39*96 ex 2204 29 29 2204 29 29*91 \ ex 2204 29 39 2204 29 39*93